NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




               United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                      Submitted July 1, 2013
                                      Decided July 18, 2013

                                              Before

                              RICHARD D. CUDAHY, Circuit Judge

                              RICHARD A. POSNER, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

No. 13-1962

IN RE:                                              Appeal from the United States District
         VICTOR M. CROWN, JR.,                      Court for the Northern District of Illinois,
               Plaintiff-Appellant.                 Eastern Division.

                                                    Nos. 1:07-CV-2533, 1:92-CV-1683

                                                    James F. Holderman, Chief Judge, &
                                                    Elaine E. Bucklo, Judge.

                                            ORDER

       This pro se appeal is unintelligible to the extent that we can comprehend this
appeal, we consider it to be redundant and frivolous. Accordingly, we DISMISS Crown’s
appeal. We warn Crown that the court sanctions litigants who file frivolous papers.
Alexander v. United States, 121 F.3d 312 (7th Cir. 1997).